DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed on 05/06/2021 has been entered.
The amendment filed on 05/06/2021 has been entered.
In comparison with the amendment filed After Final Rejection, Applicant amended Claims 1 and 3.

Status of Claims
Claims 12-20 were earlier withdrawn from consideration as belonging to an invention not chosen for examination. 
Claims 1-11 are examined on merits herein.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1, 2, and 5: Claims 1, 2, and 5 recite (lines 2-4): “a display area in which a light-emitting area is provided in plurality spaced apart from each other; a light-emitting element on the substrate, in the light-emitting area”. The recitation is unclear, since leads to a question: Which light-emitting area of the plurality of light-emitting areas is cited with article “the”?
Appropriate correction is required to clarify the claim language.
For this Office Action, Examiner interpreted the above recitation of Claims 1, 2, and 5 as: “a display area comprised a plurality of light-emitting areas spaced apart from each other; a light-emitting element is disposed on the substrate in a respective light-emitting area”.
In re Claim 1: In view of the above interpretation of lines 2-4, lines 13-15 of Claim 1 (“a first area corresponding to the light-emitting area which is defined by the opening in the second insulating layer, and a second area disposed outside the light-emitting area”), for this Office Action, were interpreted as: “a first area corresponding to the respective light-emitting area which is defined by the opening in the second insulating layer, and a second area disposed outside the respective 
In re Claim 1: In view of the above interpretation of lines 2-4, line 18 of Claim 1, citing: “in a same one light-emitting area”, for this Office Action, was interpreted as: “in the respective light-emitting area”.
In re Claims 2 and 5: In view of the above interpretation of lines 2-4 of Claims 2 and 5, lines 7, 10, 11 of Claims 2 and 5 and line 15 of Claim 2 (e.g., “the light-emitting area”) were interpreted, for this Office Action, as: “the respective light-emitting area”.
In re Claims 3-4 and 6-11: Claims 3-4 and 6-11 are rejected under 35 U.S.C. 112(b) due to their dependency either on Claim 1 or on Claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as Claim 2 is understood, Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2013/0009162) in view of Kim et al. (US 2018/0005568).
In re Claim 2, Kang teaches a display device comprising (Fig. 3 and Annotated Fig. 3):
a substrate 50 (paragraph 0032) comprising a display area DA (paragraph 0035) in which a light-emitting area – for an OLED (paragraph 0039) - is provided in plurality spaced apart from each other (Abstract, paragraph 0021);


    PNG
    media_image1.png
    386
    768
    media_image1.png
    Greyscale

a light-emitting element OLED on the substrate 50, in the light-emitting area;
a thin film transistor TFT (paragraphs 0039, 0040) electrically connected to the light-emitting element OLED;
a first insulating layer 59 (paragraph 0040) between the light-emitting element and the thin film transistor; and
a second insulating layer 60 (paragraph 0045) which defines the light-emitting area, the first insulating layer 59 between the thin film transistor and the second insulating layer 60, wherein
the first insulating layer 59 comprises a first area corresponding to the light-emitting area and a second area disposed outside the light-emitting area,
the first area of the first insulating layer has a first thickness T1, and the second area of the first insulating layer has a second thickness T2 which is less than the first thickness T1 (as in Annotated Fig. 3),
the first area of the first insulating layer 590 is provided in plurality respectively corresponding to the light-emitting area provided in plurality spaced apart from each other (obviously).

	Kim teaches (Fig. 4 and Annotated Portion of Fig. 4, paragraphs 0053-0094) a first insulating layer INS3 (paragraph 0078) comprised a first area FAFI corresponding to a light-emitting area of one pixel and comprised a first area FAFI corresponding to a light-emitting area of an adjacent pixel and also comprised a second area SAFI that connects one of the first area of the first insulating layer to an adjacent one of the first area of the first insulating layer (FAFI and SAFI are shown in Annotated Portion of Fig. 4):
Annotated Portion of Fig. 4

    PNG
    media_image2.png
    476
    434
    media_image2.png
    Greyscale

	Kang and Kim teach analogous art directed to light-emitting displays, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Kang device in view of the Kim device, since 
	It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kang device by creating the second area of the first insulating layer such that it would connect one of the first area of the first insulating layer to the adjacent one of the first area of the first insulating area (per Kim), in order to enable creation of the display comprised a plurality of light emitting areas.

Allowable Subject Matter
	Claims 1 and 5, as interpreted, contain allowable subject matter.
Reason for Indicating Allowable Subject Matter
	Re Claim 1: The prior art of record, alone or in combination, do not anticipate and do not render obvious such combination of limitations of Claim 1 as: “in a same one light-emitting area, the second insulating layer which defines the opening covers a lateral surface of the first area of the first insulating layer” and “the first insulating layer is a single layer”, in combination with other limitations of the claim.
	Re Claim 5: The prior art of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 5 as: “the second insulating layer exposes an upper surface of the second area of the first insulating layer to outside the second insulating layer”, in combination with other limitations of the claim.
	The prior art of record include: Kang (US 2015/0060781), Kim et al. (US 2018/0005568), Kang (US 2013/0009162), Kim (US 2016/0190225), Jeon (US 2016/0099296), cited either by the current Office Action, or in the previous Office 

Response to Arguments
	Applicant’ arguments (REMARKS, filed 05/06/21) have been fully considered.
Examiner agrees with Applicant (REMARKS, pages 8-9) that Claim 1 and its many dependent claims (including Claim 8, REMARKS, pages 10-11) cannot be rejected under 35 U.S.C. 102 and/or under 35 U.S.C. 103. Moreover, the current Office Action indicated that independent Claim 1 contains allowable subject matter.
	Examiner also agrees with Applicant (REMARKS, page 10), that Claim 11, dependent on Claim 1, cannot be rejected under 35 U.S.C. 103.
	Agreeing with Applicant that Claim 5 contains allowable subject matter (REMARKS, page 11), Examiner suggests to amend Claims 1, 2, and 5 to overcome their rejections under 35 U.S.C. 112(b) presented by the current Office Action. In addition, a newly found combination of prior art references allows rejecting Claim 2 under 35 U.S.C. 103. Since the examined sent of claims contains various limitations indicated as allowable subject matter, Claim 2 can be easily amended to overcome its rejection under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/10/21